Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 03/21/22.  Claims 1 – 25, have been examined and are pending. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 – 25 recites the limitation "homomorphically " in line.  There is insufficient antecedent basis for this limitation in the claim. Claim was amended to include the term homomorphically and is being claimed as introduced without any introduction to terminology within claim body as to what it is. It is assumed that homomorphically encrypting would be different from typical encryption.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1 – 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metsch et al. 20190317805.

Regarding claims 1, 8 and 17, Metsch anticipates, a computer-implemented method, comprising:
receiving, at a processing unit, a first information element comprising indications of information about data for an analytic workflow the data to comprise homomorphically encrypted data (examiner treating this as regular encrypted data as not providing any other definition within claims 0074, shows encrytion);
 receiving, at the processing unit, a second information element comprising indication of information about the analytic workflow [0084, see input analyzer and workflow manager]; 
splitting the analytic workflow into a plurality of sub-workflows based on the
information about the data and the information about the analytic workflow, wherein
one of the plurality of sub-workflows corresponds to a homomorphic encrypted data
operation;
generating a data format library comprising indications of at least one data format for the sub-workflows; and generating an algorithm compilation library comprising indications of the sub- workflows [0024 – 0029, see sub divided and workflow, also see 0052 for optimization algorithm].

Requested claims 2, 9 and 18, the computer-implemented method of claim 1, wherein the information about the analytic workflow comprises indications of mathematical primitives used in the analytic workflow [0018 – 0019, see algorithm and Workflow].

Regarding claims 3, 10 and 19, the computer-implemented method of claim 1, wherein the data format library comprises indications of a data format and a data encryption scheme [0074, see format and encrypted].

Regarding claims 4, 11 and 20, the computer-implemented method of claim 1, wherein the algorithm compilation library comprises indications of a first sub-workflow comprising and a second sub-workflow different from the first sub-workflow [0108, see plurality of workflows].

Regarding claims 5, 12 and 21, the computer-implemented method of claim 4, wherein the first sub-workflow comprises execution of a first mathematical primitive on homomorphic encrypted data and the second sub- workflow comprises execution of a second mathematical primitive on decrypted data, wherein the first mathematical primitive is different from the second mathematical primitive [0074, see encrypt and decryption].

Regarding claims 6, 13 and 22, the computer-implemented method of claim 1, comprising:
receiving, at the processing unit, a third information element comprising indication of information about communication requirements of the analytic workflow; and splitting the analytic workflow into the plurality of sub-workflows further based on the information about the communication requirements of the analytic workflow [0108].

Regarding claims 7, 14 and 23, the computer-implemented method of claim 1, comprising: 
sending the data format library to a data owner device; receiving, from the data owner device, formatted and encrypted data based on the data format library; sending the algorithm compilation library to an analytic workflow owner device; receiving, from the analytic workflow owner device, a compiled machine learning model based on the algorithm compilation library, wherein the compiled machine learning model comprises the plurality of sub-workflows; and executing the compiled machine learning model with the formatted and encrypted data [0074]. 

Regarding claim 24, the computer-readable storage medium of claim 23, the instructions when executed by the computer, cause the computer to:
send the algorithm compilation library to an analytic workflow owner device; and receive, from the analytic workflow owner device, a compiled machine learning model based on the algorithm compilation library, wherein the compiled machine learning model comprises the plurality of sub-workflows [0074].

Regarding claim 25, the computer-readable storage medium of claim 24, the instructions when executed by the computer, cause the computer to execute the compiled machine learning model with the formatted and encrypted data [0074].
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1 – 25  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence Information

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192